Case 2:18-cr-00331-GW Document 74 Filed 07/15/19 Page 1 of 5 Page ID #:558




 1 BROWNE GEORGE ROSS LLP
   Thomas P. O’Brien (State Bar No. 166369)
 2
     tobrien@bgrfirm.com
 3 Ivy A. Wang (State Bar No. 224899)
     iwang@bgrfirm.com
 4
   David J. Carroll (State Bar No. 291665)
 5   dcarroll@bgrfirm.com
   2121 Avenue of the Stars, Suite 2800
 6
   Los Angeles, California 90067
 7 Telephone: (310) 274-7100
   Facsimile: (310) 275-5697
 8
 9 Attorneys for Defendant
   Arman Gabaee, aka “Arman Gabay”
10
11
                                    UNITED STATES DISTRICT COURT
12
                                CENTRAL DISTRICT OF CALIFORNIA
13
14
     UNITED STATES OF AMERICA,                       Case No. 2:18-cr-00331-GW
15
16                     Plaintiff,                    DEFENDANT’S UNOPPOSED EX
                                                     PARTE APPLICATION FOR AN
17               vs.                                 ORDER RE: INTERNATIONAL
18                                                   TRAVEL
   ARMAN GABAEE aka “Arman
19 Gabay,”                                           Judge: Hon. George H. Wu
20
                       Defendant.
21                                                   Trial Date:        September 10, 2019
22                                                   Status Conference: August 29, 2019

23               Defendant Arman Gabaee aka Arman Gabay respectfully applies ex parte for
24 an order identifying all conditions and parameters of his recently-approved travel to
25 Israel and Greece. Because Mr. Gabay anticipates departing the United States on
26 July 17, 2019, and (for the reasons discussed below) has been unable to secure his
27 passport from pretrial services to date, Mr. Gabay respectfully requests that the
28 Court consider and grant this application at its earliest opportunity. The government
     1301274.1
                                                 -1-                    Case No. 2:18-cr-00331-GW
                       UNOPPOSED EX PARTE APPLICATION RE: INTERNATIONAL TRAVEL
Case 2:18-cr-00331-GW Document 74 Filed 07/15/19 Page 2 of 5 Page ID #:559




 1 does not oppose this application. Carroll Decl. ¶ 5.
 2               This Court recently approved Mr. Gabay traveling to Israel and Greece for
 3 approximately two-and-a-half weeks on the condition that he post an additional $10
 4 million bond during that period. ECF No. 73. In addition, the government
 5 requested, and Mr. Gabay agreed, to execute a waiver of and consent to extradition
 6 from Israel and Greece. See ECF No. 69 at 2–3. However, the Court’s written
 7 minute order did not identify this latter condition or the precise parameters of his
 8 travel. See ECF No. 73.
 9               To eliminate any confusion regarding the conditions or precise parameters of
10 Mr. Gabay’s travel, the parties seek an order expressly identifying those conditions
11 and parameters. Pretrial services has also informed Mr. Gabay’s counsel that, in
12 order for them to release Mr. Gabay’s passport, he will need to secure an order that
13 expressly authorizes his travel and identifies the specific parameters of that travel.
14 Carroll Decl. ¶¶ 2–3.
15               In addition, while Mr. Gabay was in the process of booking his plane tickets
16 after this Court authorized his travel, it was necessary for Mr. Gabay to book a flight
17 that leaves the United States two days earlier than he had originally planned. Id. ¶ 4.
18 Mr. Gabay previously indicated that he would be traveling between July 19, 2019,
19 and August 7, 2019. ECF No. 75. However, in order for Mr. Gabay to avoid travel
20 on the Sabbath (which is July 19 to 20), and to secure a direct flight to Israel without
21 a layover in an unapproved country, Mr. Gabay was required to book a flight that
22 departs the United States on July 17. Carroll Decl. ¶ 4. Mr. Gabay plans to arrive
23 back in Los Angeles on August 6, 2019, although Mr. Gabay requests (at the
24 government’s suggestion) that the Court set a return date of August 8, 2019, to
25 account for any potential flight delays. Id.
26               Finally, the government has requested that the Court order that Mr. Gabay not
27 apply for citizenship in any country during the pendency of this case, and that he
28 surrender his passport and Global Entry Card (and any other passports either in his
     1301274.1
                                                  -2-                    Case No. 2:18-cr-00331-GW
                        UNOPPOSED EX PARTE APPLICATION RE: INTERNATIONAL TRAVEL
Case 2:18-cr-00331-GW Document 74 Filed 07/15/19 Page 3 of 5 Page ID #:560




 1 name or an alias) on the second business day after his return. Carroll Decl. ¶ 5. Mr.
 2 Gabay does not oppose these requests. Id.
 3               Mr. Gabay therefore respectfully requests that the Court issue an order setting
 4 the conditions and parameters of his travel based on his updated travel plans, as
 5 reflected in the proposed order attached.
 6
 7 Dated: July 14, 2019                        BROWNE GEORGE ROSS LLP
 8                                                Thomas P. O’Brien
                                                  Ivy A. Wang
 9                                                David J. Carroll
10
                                               By:        /s/ Thomas P. O’Brien
11                                                        Thomas P. O’Brien
12                                             Attorneys for Defendant
                                               Arman Gabaee aka “Arman Gabay”
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     1301274.1
                                                  -3-                    Case No. 2:18-cr-00331-GW
                        UNOPPOSED EX PARTE APPLICATION RE: INTERNATIONAL TRAVEL
Case 2:18-cr-00331-GW Document 74 Filed 07/15/19 Page 4 of 5 Page ID #:561




 1                          DECLARATION OF DAVID J. CARROLL
 2               1.   I am an attorney licensed to practice before all courts in the State of
 3 California, and I am admitted to practice before this Court. I am an associate with
 4 the law firm Browne George Ross LLP, and I am counsel of record for Defendant
 5 Arman Gabaee aka Arman Gabay in this action.
 6               2.   On Friday, July 13, 2019, I contacted Mr. Gabay’s pretrial services
 7 officer, Officer Adriana Corona-Buergo, regarding Mr. Gabay’s recently-approved
 8 international travel and to request the release of Mr. Gabay’s passport and Global
 9 Entry Card. Officer Corona-Buergo requested that I send to her the order
10 authorizing his travel. After I did so and explained to her the contents of the Court’s
11 July 8, 2019 minute order, Officer Corona-Buergo indicated that Mr. Gabay may
12 need to request an order that explicitly authorizes his travel before pretrial services
13 could release Mr. Gabay’s passport and Global Entry Card. Officer Corona-Buergo
14 stated that she would review the minute order and confirm by Monday, July 15,
15 2019, whether or not that was necessary.
16               3.   On Monday, July 15, 2019, Officer Corona-Buergo contacted me and
17 stated that, in order for pretrial services to release his travel documents, Mr. Gabay
18 would need to obtain an order identifying his precise travel dates and expressly
19 directing pretrial services to release Mr. Gabay’s passport and Global Entry Card.
20               4.   After this Court granted Mr. Gabay’s motion seeking authorization to
21 travel to Israel and Greece, Mr. Gabay booked his departing and returning flights.
22 To avoid travel on the Sabbath (July 19 to 20), and to secure a direct flight to Israel
23 without a layover in an unapproved country, Mr. Gabay was required to book a
24 flight that departs on July 17, 2019, which is two days earlier than the departure date
25 he indicated to the Court in his motion papers. Mr. Gabay will arrive back in Los
26 Angeles on August 6, 2019, which one day earlier than he previously anticipated.
27               5.   On July 13, 2019, Thomas P. O’Brien, also counsel of record for Mr.
28 Gabay, sent an e-mail to government counsel identifying the foregoing issues with
     1301274.1
                                                -1-                    Case No. 2:18-cr-00331-GW
                      UNOPPOSED EX PARTE APPLICATION RE: INTERNATIONAL TRAVEL
Case 2:18-cr-00331-GW Document 74 Filed 07/15/19 Page 5 of 5 Page ID #:562




 1 his travel and stating that Mr. Gabay would file an ex parte application for an order
 2 setting the conditions and parameters of his international travel. The government
 3 responded that it did not object in principal to Mr. Gabay’s application, but
 4 requested that Mr. Gabay request that the Court include the following additional
 5 items in its order: (1) Mr. Gabay must return to the United States on a particular day
 6 that is one to two days following his currently-scheduled return date (to account for
 7 any potential flight delays); (2) Mr. Gabay must surrender his passport and Global
 8 Entry Card to pretrial services (as well as any other passports in either his name or
 9 an alias) on the second business day after his return; and (3) Mr. Gabay may not
10 apply for citizenship in any country during the pendency of this case. Mr. Gabay
11 has agreed to those additional conditions and thus requests that the Court include
12 such conditions in its order.
13
14               I declare under penalty of perjury that the foregoing is true and correct.
15 Executed on July 15, 2019, at Los Angeles, California.
16
17                                                       /s/ David J. Carroll
                                                           David J. Carroll
18
19
20
21
22
23
24
25
26
27
28
     1301274.1
                                                  -2-                    Case No. 2:18-cr-00331-GW
                        UNOPPOSED EX PARTE APPLICATION RE: INTERNATIONAL TRAVEL
